RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit Rule 206
                                      File Name: 09a0026p.06

                 UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                X
                          Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                 -
                                                 -
                                                 -
                                                      No. 07-2447
          v.
                                                 ,
                                                  >
                                                 -
                       Defendant-Appellant. -
 KENNETH JAMES JOHNSON,
                                                 -
                                                N
                   Appeal from the United States District Court
              for the Western District of Michigan at Grand Rapids.
          No. 06-00239-002—Paul Lewis Maloney, Chief District Judge.
                                    Argued: January 22, 2009
                             Decided and Filed: January 26, 2009
                                                                                            *
            Before: MARTIN and MOORE, Circuit Judges; GWIN, District Judge.

                                      _________________

                                            COUNSEL
ARGUED: Martin J. Beres, LAW OFFICES OF MARTIN J. BERES, Clinton
Township, Michigan, for Appellant. B. Rene Shekmer, ASSISTANT UNITED STATES
ATTORNEY, Grand Rapids, Michigan, for Appellee. ON BRIEF: Martin J. Beres,
LAW OFFICES OF MARTIN J. BERES, Clinton Township, Michigan, for Appellant.
B. Rene Shekmer, ASSISTANT UNITED STATES ATTORNEY, Grand Rapids,
Michigan, for Appellee.
                                      _________________

                                            OPINION
                                      _________________

        KAREN NELSON MOORE, Circuit Judge. Defendant-Appellant Kenneth
James Johnson (“Johnson”) appeals a 110-month sentence imposed after he pleaded



        *
           The Honorable James S. Gwin, United States District Judge for the Northern District of Ohio,
sitting by designation.


                                                  1
No. 07-2447         United States v. Johnson                                         Page 2


guilty to one count of conspiracy to distribute more than five grams of cocaine base
(crack), one count of distribution of cocaine base (crack), and four counts of distribution
of more than five grams of cocaine base (crack). Johnson makes five arguments on
appeal: (1) the district court abused its discretion in ordering Johnson’s federal sentence
to be served consecutive to his state sentence for drug possession; (2) the within-
guidelines sentence imposed is procedurally and substantively unreasonable; (3) the
district court erred in failing to grant a downward departure on the ground that Johnson’s
criminal history category of VI substantially overrepresented the seriousness of his
criminal history; (4) trial counsel was ineffective at sentencing by failing sufficiently to
argue for a downward departure based upon Johnson’s exceptional cooperation and
acceptance of responsibility; (5) the district court erred in failing to articulate whether
it considered Johnson’s exceptional cooperation and acceptance of responsibility in
denying Johnson’s motion for a downward departure.

        In light of the Supreme Court’s recent decision in Spears v. United States,
— S. Ct. —, No. 08-5721, 2009 WL 129044 (Jan. 21, 2009), we VACATE Johnson’s
sentence and REMAND for resentencing. Spears held that district courts have the
power to categorically reject and vary from the crack-cocaine sentencing guidelines
based on a policy disagreement with the guidelines, even in a mine-run case such as this.
Because the district court sentenced Johnson without the benefit of Spears, we remand
for resentencing to give the district court an opportunity to impose a sentence with full
recognition of its authority to reject and vary from the crack-cocaine Guidelines based
solely on a policy disagreement with those Guidelines.

                                  I. BACKGROUND

        On October 11, 2006, a nine-count indictment was filed charging Johnson and
his coconspirator, McKinley Laverne Underwood, with various counts relating to the
distribution of crack cocaine from February 2006 to April 2006 in Kalamazoo County,
Michigan. Joint Appendix (“J.A.”) at 12-20 (Indictment). Johnson was indicted on one
count of conspiracy to distribute more than five grams of cocaine base (crack) in
violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(B)(iii), one count of distribution
No. 07-2447          United States v. Johnson                                      Page 3


of cocaine base (crack) in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), and four
counts of distribution of more than five grams of cocaine base (crack) in violation of 21
U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(iii). An admitted cocaine addict for much of his
life, Johnson says that he delivered crack cocaine for Underwood, and in exchange
Underwood gave him cocaine for his personal use. According to Johnson, Underwood
would drive or accompany him to prearranged drug buys in parking lots, where Johnson
would exit the vehicle, carry the crack cocaine to the buyer in another vehicle, and then
return with the money to Underwood. Johnson’s involvement came to light during an
ongoing investigation of Underwood and followed a series of controlled buys by an
undercover officer in March and April of 2006 in which Johnson delivered a total of
47.633 grams of cocaine base (crack).

          Following a parole violation for his 2002 sentence for possession of cocaine,
Johnson was arrested on July 16, 2006. Two days later, Johnson was interviewed at the
Kalamazoo County Jail by a DEA agent and state drug-enforcement officers, including
the undercover agent who conducted the controlled buys. After waiving his Miranda
rights, Johnson stated that he first sold powder cocaine for Underwood from the summer
of 2001 until August 2002, when he was imprisoned following a state conviction for
possession of cocaine. Johnson said that after his release from prison in the summer of
2003, he returned to Underwood’s operation to deliver both crack and powder cocaine
on a daily basis. Johnson detailed the quantities of drugs he delivered for Underwood
and the relevant time frames, described various inner-workings of Underwood’s
operation, and identified both Underwood’s source of supply and his main customer.

          On March 26, 2007, Johnson entered a plea of guilty to all six counts charged in
the indictment before a magistrate judge, which was later accepted by the district court.
Although there was no written plea agreement, the government stated at the plea hearing
that if Johnson pleaded guilty instead of proceeding to trial, it would forego filing a
supplemental notice of a prior felony-drug conviction that would enhance Johnson’s
potential sentence on five of the counts from five to forty years, to ten years to life in
prison.
No. 07-2447        United States v. Johnson                                        Page 4


       At the sentencing hearing on November 7, 2007, the district court determined
that Johnson’s total adjusted offense level was 25 and assessed his criminal history at
Category VI, for a Guidelines range of 110–137 months. The Presentence Investigation
Report (“PSR”) had calculated a base offense level of 30 based on 47.663 grams of crack
cocaine, a two-level downward adjustment for acceptance of responsibility, and a one-
level downward adjustment for timely entry of a guilty plea, for a total offense level of
27. The district court lowered Johnson’s base offense level by two levels pursuant to the
amended cocaine base (crack) Guidelines, which became effective on November 1,
2007. See U.S. SENTENCING GUIDELINES MANUAL (“U.S.S.G.”) § 2D1.1(c)(6) (2007)
(providing a base offense level of 28 for at least 35 grams but less than 50 grams of
cocaine base). This resulted in an adjusted offense level of 25. The district court
declined to make a downward adjustment for a mitigating role pursuant to U.S.S.G.
§ 3B1.2, finding that Johnson was not a mere drug “mule” with no knowledge of the
amount or price of the drugs he carried, but instead a key player who brokered drug
transactions for Underwood’s drug-distribution operation.

       Johnson’s criminal history was assessed at Category VI based on the following
prior convictions: (1) a 1993 conviction for operating while impaired (1 point); (2) a
1995 conviction for retail fraud in the second degree (1 point); (3) a 1995 conviction for
retail fraud in the first degree (3 points); (4) a 1999 conviction for possession of
marijuana (2 points); (5) a 1999 conviction for aggravated domestic violence (1 point);
(6) a 2001 conviction for retail fraud in the second degree (1 point); (7) a 2002
conviction for possession of less than 25 grams of cocaine (Johnson possessed 0.29
grams) (3 points). Two additional points were assessed pursuant to U.S.S.G. § 4A1.1(d)
because Johnson was on parole for the 2002 conviction when he committed the instant
offense, and one additional point was assessed pursuant to U.S.S.G. § 4A1.1(e) because
Johnson committed the instant offense less than two years after he was released from
custody for the 2002 conviction. Johnson was thus assessed with a total of 15 points for
a criminal history of Category VI. At the sentencing hearing, the district court rejected
Johnson’s argument that the 1993 and 1995 convictions were more than ten years prior
to the instant offense and therefore should not count toward his criminal history. See
No. 07-2447         United States v. Johnson                                            Page 5


U.S.S.G. § 4A1.2(e)(2) (providing that prior sentences imposed within ten years of the
instance offense are counted in computing the criminal history). Noting that the instant
offense included relevant conduct under U.S.S.G. § 1B1.3, the court observed that
Johnson had admitted to selling drugs for Underwood as early as the summer of 2001
and that the instant conspiracy dated to at least 2003.

        Before announcing the sentence, the district judge heard in-court statements by
Johnson and Johnson’s brother regarding Johnson’s history of drug addiction and need
for treatment. The district judge also explained that he had “read all the materials that
have been presented to me, including the sentencing memorandum of defense counsel,
as well as the letters in support of Mr. Johnson and Mr. Johnson’s letter that he sent to
the Court himself.” J.A. at 119 (Sent. Tr. at 21). After explaining that the correctly
calculated range was 110–137 months, the district judge recited several of the 18 U.S.C.
§ 3553 factors. Next, the district judge explained that he would not grant a guideline
departure or a variance:

        The Court has reviewed [] whether a guideline departure or a variance
        under Section 3553 factors is warranted in this case. The Court finds that
        no such departure or variance is warranted in this case because the
        circumstances here, in the Court’s judgment, are not so exceptional as to
        form the factual basis for any such departure or variance.
J.A. at 120 (Sent. Tr. at 22).

        The district judge then explained his specific considerations in determining
Johnson’s within-guidelines sentence. He first explained that he had considered
Johnson’s “regretfully very long and varied criminal history, including larceny, domestic
violence, unarmed robbery.” Id. The district judge concluded that the risk Johnson
would “re-offend without major changes in his life [was] high.” Id. The judge also
noted that Johnson had committed the instant offense while on parole from a state drug
conviction. The judge added that:

        [D]efendant is in his early fifties, but unfortunately, his longest period of
        legitimate employment was for approximately one year. He has four
        children, possibly five, with at least three different women, has no
No. 07-2447        United States v. Johnson                                        Page 6


       relationship with any of them due in major part, in the Court’s judgment,
       to his repeated stints in prison.
J.A. at 120-21 (Sent. Tr. at 22-23). The district judge also noted various mitigating
factors, including Johnson’s “candor, his voluntary statement to the Drug Enforcement
Administration, and his acceptance of responsibility, and that he has pled guilty with no
written plea agreement.” J.A. at 121 (Sent. Tr. at 23). Further, the judge noted that
Johnson had admitted his addiction problems involving alcohol and cocaine.

       The district court concluded that Johnson’s voluntary statement “mitigate[d] the
sentencing in this case down to the lowest end of the guideline range, which is advisory
to the Court.” Id. Explaining that he had considered all of the § 3553 factors and that
Johnson would be “adequately deterred and punished by a sentence within the guideline
range at its lowest end,” the district judge sentenced Johnson to 110 months of
imprisonment and five years of supervised release. Id. Finally, after acknowledging his
“discretion to order a concurrent or consecutive sentence to the state sentence,” the
district judge ordered that the federal sentence run consecutive to Johnson’s state
sentence for his 2002 conviction for possession of cocaine. J.A. at 122 (Sent. Tr. at 24).

       At the conclusion of the sentencing hearing, Johnson’s counsel objected to: (1)
the district court’s determination that Johnson was not entitled to a downward
adjustment based on a mitigating role pursuant to U.S.S.G. § 3B1.2, and (2) the district
court’s decision to impose the federal sentence consecutive to the state sentence pursuant
to U.S.S.G. § 5G1.3. This timely appeal followed.

                                    II. ANALYSIS

A. Impact of Spears

       In Spears v. United States, — S. Ct. —, No. 08-5721, 2009 WL 129044 (Jan. 21,
2009), the Supreme Court held that “district courts are entitled to reject and vary
categorically from the crack-cocaine Guidelines based on a policy disagreement with
those Guidelines.” Id. at *3. The district court in Spears had concluded that the then-
applicable Guidelines’ 100:1 powder-to-crack-cocaine ratio yielded an excessive
No. 07-2447         United States v. Johnson                                          Page 7


sentence and therefore recalculated the defendant’s sentence based on a 20:1 powder-to-
crack ratio. The Eighth Circuit reversed and remanded for resentencing, holding that
district courts had no authority to substitute a different ratio for the then-applicable 100:1
powder-to-crack ratio of the Guidelines. The Supreme Court vacated the Eighth
Circuit’s judgment and remanded for further consideration in light of Kimbrough v.
United States, 552 U.S. —, 128 S. Ct. 558 (2007). Id. at *1. In Kimbrough, the Court
held that “it would not be an abuse of discretion for a district court to conclude when
sentencing a particular defendant that the crack/powder disparity yields a sentence
‘greater than necessary’ to achieve § 3553(a)’s purposes, even in a mine-run case.” 128
S. Ct. at 575. On remand, the Eighth Circuit again reversed and remanded for
resentencing, holding that the district court impermissibly replaced the 100:1 ratio of the
Guidelines with a 20:1 ratio. The Supreme Court granted certiorari and summarily
reversed the judgment of the Eighth Circuit. Spears, 2009 WL 129044, at *1.

        The Spears Court recognized that district courts may reject and categorically
vary from the crack-cocaine Guidelines even in a “mine-run case where there are no
‘particular circumstances’ that would otherwise justify a variance from the Guidelines’
sentencing range.” Id. at *4. The Court noted that the district court’s “replacement ratio
was based upon two well-reasoned decisions by other courts, which themselves reflected
the Sentencing Commission’s expert judgment that a 20:1 ratio would be appropriate in
a mine-run case.” Id. at *3 (citing United States v. Perry, 389 F. Supp. 2d 278, 307-08
(D.R.I. 2005); United States v. Smith, 359 F. Supp. 2d 771, 781-82 (E.D. Wis. 2005)).
The Court then explained that unless sentencing courts were given the authority to
disagree categorically with the Guidelines on policy grounds, there were two possible
outcomes: “Either district courts would treat the Guidelines’ policy embodied in the
crack-to-powder ratio as mandatory, believing that they are not entitled to vary based on
‘categorical’ policy disagreements with the Guidelines, or they would continue to vary,
masking their categorical policy disagreements as ‘individualized determinations.’” Id.
Observing that the former outcome contradicted its holding in Kimbrough that district
courts have the power to depart from the Guidelines based on policy disagreements, and
that the latter represented “institutionalized subterfuge,” the Court concluded that
No. 07-2447             United States v. Johnson                                                     Page 8


“[n]either is an acceptable sentencing practice.” Id. The Spears Court, therefore,
preemptively halted the spread of the overly-restrictive view of Kimbrough taken by the
Eighth Circuit and “other courts [that] followed [its] course.” Id. at *4 (“If the error of
those opinions is, as we think, evident, they demonstrate the need to clarify at once the
holding of Kimbrough.”).

         In light of Spears’s recognition that district courts have authority to develop
categorical alternatives to the crack-to-powder ratios contained in the Guidelines based
upon policy disagreements with the Guidelines, we vacate Johnson’s sentence and
remand for resentencing so that the district court may impose a sentence with full
awareness of this authority.1 We note that Johnson was sentenced pursuant to the
November 1, 2007, amendments to the Guidelines, which retroactively reduced the base-
offense levels for crack cocaine. See U.S.S.G. § 2D1.1(c) (2007). However, it is clear
that Spears applies with equal force to sentencing decisions under the new crack-cocaine
Guidelines and that district courts may categorically reject and vary from the new
Guidelines based on policy disagreements with those Guidelines.

         Finally, we express no opinion on whether the principles articulated in Spears
may apply outside of the crack-cocaine context to allow district courts to develop
categorical alternatives to other sentencing enhancements contained in the Guidelines
that “do not exemplify the Commission’s exercise of its characteristic institutional role.”
Spears, 2009 WL 129044, at *2 (quoting Kimbrough, 128 S. Ct. at 563). We note,
however, that this Court has generally heeded the Supreme Court’s repeated instructions
to afford sentencing judges wide latitude in imposing sentences outside the


         1
           On the record before us, we have no way of ascertaining whether the district judge would have
imposed the same sentence if he had known of his discretion to vary categorically from the crack-cocaine
Guidelines based on a policy disagreement. After noting that he was applying the amended crack-cocaine
Guidelines which became effective on November 1, 2007, the district judge stated simply:
          So in the Court’s judgment, the Court must apply the guidelines as of November 1st, and
          obviously that benefits Mr. Johnson to the effect of two levels on the offense level. It
          does not change any of the other calculations in the Court’s judgment.
J.A. at 102 (Sent. Tr. at 4-5) (emphasis added). These statements suggest that, although the disparity issue
was before the court, the district judge was not aware of his power “to reject and vary categorically from
the crack-cocaine Guidelines based on a policy disagreement with those Guidelines.” Spears, 2009 WL
129044, at *3; cf. United States v. Medina Casteneda, 511 F.3d 1246, 1248-49 (9th Cir.) (remanding for
resentencing in light of Kimbrough where the district court indicated that it could not consider the crack-to-
powder disparity in its consideration of the § 3553(a) factors), cert. denied, 128 S. Ct. 2946 (2008).
No. 07-2447        United States v. Johnson                                        Page 9


Guidelines—even in mine-run cases—so long as the explanation sufficiently articulates
the sentence’s appropriateness in relation to the 18 U.S.C. § 3553(a) sentencing factors.
See United States v. White, —F.3d—, No. 05-6596, 2008 WL 5396246, at *5 (6th Cir.
Dec. 24, 2008) (en banc) (“[O]ne of the central points of Booker, highlighted by
Kimbrough[,] is that a district court judge may disagree with the application of the
Guidelines to a particular defendant because the Guidelines range is too high or too low
to accomplish the purposes set forth in § 3553(a).”); Duncan v. United States, —F.3d—,
No. 06-5021, 2009 WL 48190, at *1 (6th Cir. Jan. 9, 2009) (“‘[A]s a general matter,
courts may vary from Guidelines ranges based solely on policy considerations, including
disagreements with the Guidelines.’” (quoting Kimbrough, 128 S. Ct. at 578)).

B. Consecutive Sentence

       Johnson argues that the district court abused its discretion by ordering that his
federal sentence be served consecutive to his undischarged state sentence. At the time
Johnson was indicted for the instant offenses in October 2006, he had absconded from
a residential-treatment center and was in violation of the terms of parole on his one-to-
eight-year, indeterminate state sentence for possession of cocaine. On November 8,
2006, Johnson was arrested on the parole and federal arrest warrants and returned to
state prison on January 3, 2007, where he was incarcerated at the time he was sentenced
for the present offense on November 7, 2007. At sentencing, Johnson’s counsel, citing
U.S.S.G. § 5G1.3(c), requested that the court impose the federal sentence concurrent to
the state sentence, noting that the relevant offense conduct for the instant offense dated
to 2001 and that the state conviction for possession of crack cocaine was in 2002. After
setting Johnson’s sentence at 110 months, the district judge noted that he “recognize[d]
[his] discretion to order a concurrent or consecutive sentence to the state sentence,” and
then imposed the sentence to run consecutively. J.A. at 122 (Sent. Tr. at 24). Johnson
spent an additional five months in state prison before being released on parole again on
March 30, 2008, and is now serving his federal sentence.

       When a defendant is serving an undischarged prior sentence, the district court
may impose a consecutive or concurrent sentence. 18 U.S.C. § 3584. In making this
No. 07-2447          United States v. Johnson                                      Page 10


determination, the sentencing court must consider the factors listed in 18 U.S.C.
§ 3553(a). See 18 U.S.C. § 3584(b). Accordingly, the sentencing court must consider
the recommendations of the Guidelines and any pertinent policy statement. 18 U.S.C.
§ 3553(a)(4) & (5). The parties agree that the applicable Guideline provision is
§ 5G1.3(c), which provides that “[i]n any other case involving an undischarged term of
imprisonment, the sentence for the instant offense may be imposed to run concurrently,
partially concurrently, or consecutively to the prior undischarged term of imprisonment
to achieve a reasonable punishment for the instant offense.” U.S.S.G. § 5G1.3(c) (policy
statement). Application Note 3(A) provides further guidance on achieving a “reasonable
incremental punishment”:

        (A) Under subsection (c), the court may impose a sentence
            concurrently, partially concurrently, or consecutively to the
            undischarged term of imprisonment. In order to achieve a
            reasonable incremental punishment for the instant offense and
            avoid unwarranted disparity, the court should consider the
            following:
              (i)    the factors set forth in 18 U.S.C. § 3584 (referencing 18
                     U.S.C. § 3553(a));
              (ii)   the type (e.g., determinate, indeterminate/parolable) and
                     length of the prior undischarged sentence;
              (iii) the time served on the undischarged sentence and the time
                    likely to be served before release;
              (iv) the fact that the prior undischarged sentence may have been
                   imposed in state court rather than federal court, or at a
                   different time before the same or different federal court; and
              (v)    any other circumstance relevant to the determination of an
                     appropriate sentence for the instant offense.
U.S.S.G. § 5G1.3 application note 3(A) (2007). Application Note 3(C) further provides
that when a defendant is on federal or state parole or supervised release at the time of the
instant offense, “the Commission recommends that the sentence for the instant offense
be imposed consecutively to the sentence imposed for the revocation.” U.S.S.G. § 5G1.3
application note 3(C).
No. 07-2447            United States v. Johnson                                                  Page 11


         When “a district court has considered the factors listed in 18 U.S.C. § 3553(a)
and the applicable guidelines and policy statements in effect at the time of sentencing,
the district court’s decision whether to impose a concurrent or consecutive sentence
pursuant to § 5G1.3 is discretionary.” United States v. Watford, 468 F.3d 891, 916 (6th
Cir. 2006), cert. denied, 127 S. Ct. 2876 (2007). A sentencing court does not abuse its
discretion when it “makes generally clear the rationale under which it has imposed the
consecutive sentence and seeks to ensure an appropriate incremental penalty for the
instant offense.” United States v. Owens, 159 F.3d 221, 230 (6th Cir. 1998), cert.
denied, 528 U.S. 817 (1999). However, this is “not unfettered discretion,” and “the
record on appeal should show that the district court turned its attention to § 5G1.3(c) and
the relevant commentary in its determination of whether to impose a concurrent or
consecutive sentence.” United States v. Covert, 117 F.3d 940, 945 (6th Cir.), cert.
denied, 522 U.S. 880 (1997).

         At sentencing, the district court recognized the § 3553 factors. Given the
background of Johnson’s request to run his sentence concurrent with the sentence re-
imposed by Michigan for the 2002 state court conviction, it appears the district court
understood that the state court sentence involved an indeterminate and parolable
sentence and understood the maximum length of the prior undischarged sentence.

         On remand the district court should show that it has adequately considered
§ 5G1.3(c) and the relevant commentary in determining whether Johnson’s federal
sentence should run consecutive to his undischarged state sentence.

C. Reasonableness of Sentence

         Johnson challenges the procedural and substantive reasonableness of his
sentence.2 Johnson’s principal argument is that the sentence imposed by the district
court is substantively unreasonable because the district judge gave undue weight to his


         2
           Though not identified as such by Johnson, two of Johnson’s contentions are properly considered
arguments that his sentence is procedurally unreasonable. Specifically, Johnson argues that the district
court failed to consider two of the 18 U.S.C. § 3553(a) factors: (1) “the nature and circumstances of the
offense,” 18 U.S.C. § 3553(a)(1), and (2) “provid[ing] the defendant with needed educational or vocational
training, medical care, or other correctional treatment in the most effective manner,” id. § 3553(a)(2)(D).
No. 07-2447          United States v. Johnson                                      Page 12


character and personal life to the exclusion of the circumstances of the offense and the
offense conduct. Because, however, we are remanding in light of Spears and for the
district court to adequately explain its determination that Johnson’s sentence should run
consecutively to his undischarged state sentence, it is premature for us to review the
reasonableness of the sentence imposed by the district court.

D. Criminal History Category

          Johnson next argues that the district court erred in failing to grant a downward
departure on the ground that a criminal history category of VI substantially
overrepresented the seriousness of his criminal history. U.S.S.G. § 4A1.3(b)(1) provides
as follows:

          If reliable information indicates that the defendant’s criminal history
          category substantially over-represents the seriousness of the defendant’s
          criminal history or the likelihood that the defendant will commit other
          crimes, a downward departure may be warranted.
U.S.S.G. § 4A1.3(b)(1). Johnson acknowledges that trial counsel did not move for a
downward departure under § 4A1.3(b)(1) and therefore “the district court did not have
an opportunity to rule on a motion” under this provision.             Johnson Br. at 18.
Nonetheless, Johnson contends that the district court’s failure to grant a downward
departure on this ground constitutes plain error.

          This court generally does “not review a district court’s decision not to depart
downward unless the record shows that the district court was unaware of, or did not
understand, its discretion to make such a departure.” United States v. Santillana, 540
F.3d 428, 431 (6th Cir.), cert. denied, 129 S. Ct. 469 (2008); see also United States v.
Puckett, 422 F.3d 340, 344 (6th Cir. 2005), cert. denied, 547 U.S. 1122 (2006). At
Johnson’s sentencing hearing, the district judge expressly declined to grant a departure,
saying:

          The Court has reviewed [] whether a guideline departure or a variance
          under Section 3553 factors is warranted in this case. The Court finds that
          no such departure or variance is warranted in this case because the
No. 07-2447        United States v. Johnson                                       Page 13


       circumstances here, in the Court’s judgment, are not so exceptional as to
       form the factual basis for any such departure or variance.
J.A. at 120 (Sent. Tr. at 22). The district judge was thus clearly aware of his discretion
to depart from the Guidelines range, but declined to do so. Because the district court
recognized its discretion, we decline to review the district court’s failure to grant a
downward departure under U.S.S.G. § 4A1.3(b)(1).

E. Ineffective Assistance of Counsel

       Johnson also argues that he received ineffective assistance of counsel because
his attorney at sentencing failed to move for a downward departure pursuant to U.S.S.G.
§ 5K2.0, based on Johnson’s exceptional cooperation and acceptance of responsibility.
An ineffective-assistance-of-counsel claim is generally not considered on direct appeal
because the record of trial counsel’s deficient performance is not fully developed.
United States v. DeJohn, 368 F.3d 533, 548 (6th Cir.), cert. denied, 543 U.S. 988 (2004);
see also Massaro v. United States, 538 U.S. 500, 504 (2003) (“In light of the way our
system has developed, in most cases a motion brought under § 2255 is preferable to
direct appeal for deciding claims of ineffective assistance.”). Here, we conclude that the
record is inadequate because the precise nature and scope of Johnson’s assistance to
government authorities is unclear in the record on appeal. Accordingly, we decline to
consider Johnson’s ineffective-assistance claim.

F. Consideration of Exceptional Cooperation and Acceptance of Responsibility

       Finally, Johnson argues that the district court erred by failing to articulate
whether it considered Johnson’s exceptional cooperation and acceptance of
responsibility—as discussed above—in declining to depart downward from the
Guideline range. Essentially, Johnson is arguing that the district judge should have
granted a downward departure under § 5K2.0 for Johnson’s extraordinary cooperation
and acceptance of responsibility. Again, however, this court generally does “not review
a district court’s decision not to depart downward unless the record shows that the
district court was unaware of, or did not understand, its discretion to make such a
departure.” Santillana, 540 F.3d at 431. Because the district judge demonstrated that
No. 07-2447        United States v. Johnson                                      Page 14


he was aware of his discretion to grant a departure from the Guidelines range, we decline
to review this issue.

                                 III. CONCLUSION

       For the reasons explained above, we VACATE Johnson’s sentence and
REMAND for resentencing.